 MEMPHIS MOLDINGS, INC.265advance with respect to the issues involved, for we have indicatedthat we shall treat -a brief filed by 'a party as a motion for reconsid-eration of any issue disposed of adversely to that party.Finally, toinsure that briefs will be considered before the results of any of theelections hereinafter directed are known, the Regional Director ishereby instructed to impound the ballots cast in all of the elections.[Text of Direction of Election omitted from publication.]Memphis Moldings,Inc.andDistrict 50, United Mine Workersof America.Case No. 26-CA-1598. 'March 6, 1964DECISION AND ORDEROn December 11, 1963, Trial Examiner James F. Foley issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair, labor prac-tices within the meaning of the Act and recommending that it ceaseand desist therefrom and take certain affirmative action,, as set forthin the 'attached Trial Examiner's Decision.Thereafter, the Respond-ent filed exceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.'1The RecomendedOrder is herebyamended by substituting for the first paragraphthereinthe followingparagraph:Upon the entire record in this case,and pursuant to Section10(c) of theNationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondent,Memphis Moldings,Inc., its officers,agents, successors,and assigns,shall:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case,Case No.26-CA-1598,was brought under Section 10(b) of theNational Labor Relations Act, as amended(61 Stat.136, 73 Stat.519), herein called146 NLRB No. 3-0. 266DECISIONSOF NATIONAL LABORRELATIONS BOARDthe Act, on a charge filed on August 15, 1963, by District 50, United Mine Workers:ofAmerica, herein called the Union, against Memphis Moldings, Inc., hereincalled Respondent.On September 4, 1963, General Counsel issued n complaintagainst Respondent alleging a refusal to bargain since July 29, 1963, in violationof Section 8(a)(5) and (1) of the Act.On September 16, 1963, Respondent byanswer denied the violation and stated affirmatively therein the same defenses ithad raised in the prior representation proceeding,Memphis Moldings, Inc.;Case-No. 26-RC-1941.A hearing on the complaint and answer was held before Trial Examiner JamesF. Foley on September 24, 1963.General Counsel, Respondent, and ChargingParty were represented at the hearing.The parties were afforded an opportunityto be heard, to make oral argument, and to file briefs.Respondent filed a briefafter the close of the hearing.FINDINGSOR FACT1.THE REPRESENTATION PROCEEDINGIn the representation proceeding, the Regional Director of the Twenty-sixth:Region issued on May 9, 1963, a Decision and Direction of Election. In hisdecision he found that the business of Respondent, a manufacturer of wood prod-ucts,met the statutory requirements for jurisdiction by the Board, and assertedjurisdictionwithout a determination as to whether Respondent's business met theBoard's policy jurisdictional standards in view of Respondent's refusal to disclosethe evidence peculiarly within its knowledge on which such a determination couldbe made. The Regional Director relied on the Board's decision inSeaboard Ware-house Terminals, Inc.,123NLRB 378.1 The Regional Director also found, con-trary to Respondent's affirmative defense, that the Union was a labor organizationwithin the meaning of the Act, and was qualified under the Act to representRespondent's employees as collective-bargaining representative within the State ofTennessee notwithstanding the requirements of Section 20-223 of the TennesseeCode Annotated.He relied on the Board's decision inMayfair Industries, In-corporated,126 NLRB 223, and G. R.Ogletree, d/b/a Longhorn Sash and DoorCompany, 79NLRB 1430, footnote 1.2On May 14, 1963, Respondent by counsel filed with the Board a request for reviewpursuant to Section 102.67(b) of the Board's Rules and Regulations.The Boarddenied the request on May 29, 1963.An election was held in Respondent's planton June 3, 1963, in which a majority of Respondent's employees in the appropriateunit selected the Union as collective-bargaining representative.Respondent on June6, 1963, filed with the Regional Director objections to the conduct of the election.The objections were comprised of the same defenses stated above which the RegionalDirector disposed of in his decision of May 9, 1963.On June 14, 1963, the RegionalDirector in a Supplemental Decision and Certification of Representative held theobjections to be lacking in merit, and certified the Union as exclusive bargainingrepresentative of Respondent's employees in the unit found appropriate.On June21, 1963, Respondent filed with the Board a request for review. It was denied bythe Board on July 17, 1963, for the reason that it raised "no substantial issueswarranting review."II.THE UNFAIR LABOR PRACTICESOn June 17, 1963, the Union, by letter, requested Respondent to meet andnegotiate a contract.Respondent, by counsel, replied in writing on June 20, 1963,that it intended to request a review of the Regional Director's Supplemental Decisionand Direction of Election.As stated above, Respondent filed the request on June21 and it was denied on July 17.On July 25, 1963, the Union by letter again askedRespondent to meet and negotiate a collective-bargaining contract.On July 29,1963, the day Respondent received the Union's letter, it replied, by counsel, to theUnion.It agreed to meet with the Union and bargain provided the Union fur-nished Respondent with a copy of its constitution, and a statement by its generalcounsel that it may legally do business in Shelby County, Tennessee, withoutqualifying under the provisions of Section 20-223 of Tennessee Code Annotated,and agreed that Respondent was not waiving its right to dispute and deny thelegality of the representation hearing, the election, the Union's right to organizei See alsoN.L R.B. v. Holiday Hotel Management Co., Inc.,311 F. 2d 380 (C.A. 10).z See alsoUnited States Gypsum Company,80 NLRB 779;Central Bus Lines, Inc.,88NLRB '1223;Dalton Telephone Company,82 NLRB 1001, 1002-1003;Hans J. Hvide,et al., d/b/a Port Everglades Towing Company, Ltd., et al.,134 NLRB 795. MEMPHIS MOLDINGS, INC.267employees in the woodworking industry, and the Union's right to engage in businessin Shelby County, Tennessee, without first qualifying under the provisions of Sec-tion 20-223 of the Tennessee Code Annotated.The Union did not reply to Re-spondent's letter of July 29.As stated above,- it filed the refusal-to-bargain chargeagainst Respondent with the Regional Director on August 15, 1963. The RegionalDirector issued the complaint alleging a refusal to bargain against Respondent onSeptember 4, 1963.Defendant in its answer filed September 16, 1963, admitted that Respondent is aTennessee corporation with its principal place of business in Memphis, Tennessee,engaged in the manufacturing of stairways and moldings. It is undisputed that theseproducts are wood products.Respondent neither admitted nor denied the allega-tion in the complaint that during the 12 months preceding September 4, 1963, itreceived products with a value in excess of $50,000 directly or indirectly from pointsoutside the State of Tennessee, and that during the same period .it manufactured,sold, and shipped products with a value in excess of $50,000 directly to pointsoutside Tennessee or to enterprises within Tennessee which met the Board's estab-lished jurisdictional standards.Respondent denied the allegations that the Union was a labor organization withinthe meaning of the Act, that the Union had requested it to bargain, and that it hadrefused to bargain.Affirmatively,Respondent alleged that the Union was notempowered by its constitution to represent employees in the woodworking industryor to represent employees except through a local union. It also alleged that theUnion was not qualified to do business as a representative of employees in ShelbyCounty, Tennessee, as it had not appointed or registered a process agent as requiredby Section 20-223 of the Tennessee Code Annotated.On September 20, 1963, General Counsel subpenaed the president and generalmanager of Respondent to appear at the hearing on September 24, 1963, and bring'with them purchase and sales records for the period September 4, 1962, through'September 4, 1963, or summaries showing the sales and purchases entered in thoserecords.These officials did not respond to the subpenas on September 24, 1963.Respondent's counsel argued that they had 5 days within which to move to quashthe subpenas.Counsel for General Counsel thereupon offered' in evidence the samesecondary evidence that was received in evidence in the representation proceedingfollowing the refusal of the same officials to respond to subpenasduces . tecuminthat proceeding.These are freight waybills showing shipments of freight in inter-state commerce for which it prepaid the freight charges, and shipments' to Re-'spondent in interstate commerce for which it paid the freight charges.Thesewaybills were received in evidence without objection as were three additional way-bills showing shipments, prepaid, by Respondent of its products in interstate com-merce in July, August, and September, 1963.General Counsel then offered inevidence the record in the representation proceeding. It was received withoutobjectionRespondent's defense consists of the identical defenses raised in the representationproceeding.They are set out affirmatively in Respondent's answer as stated above.No additional evidence was offered.Respondent contends that the absence ofevidence of the dollar value of sales or purchases by Respondent in interstate com-merce precludes the Board from determining whether the Board has either statutoryor policy jurisdiction and, therefore, from asserting jurisdiction.As stated above,Respondent followed the same procedure in this proceeding as in the representationproceeding to deny access to its records containing this evidence.In evidence in the representation proceeding is a certificate of noncompliancecircuit court of Shelby County. In this proceeding there is in evidence a certificateof noncompliance signed by the clerk of the circuit court on September 24, 1963.3M. ANALYSIS AND CONCLUSIONSIOn the basis of the foregoing findings,Imake the following analysis, findings,'and conclusions.'It is undisputed that on June17 and-July25, 1963,and thereafter,the Union hasrequested Respondent to recognize and bargain with it as the statutory'bargaining`$ Respondent also contends that there is no showing that the Union has filed with theSecretary of Labor as required by Section 9(f) of the Act a copy of its constitution andbylaws and the reports described in Section 9(f). It therefore argues that the GeneralCounsel was not authorized by Section 10(b) of the Act to Issue the complaint in thisproceedingRespondent's counsel apparently overlooked the repeal of Section 9(f) ofthe Act by the Labor-Management Reporting and Disclosure Act of 1959. , 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of its employees.Respondent has refused and still refuses such.requests.Admitting its refusal to meet with the Union and negotiate, Respondentasserts that there is no evidence that the Board had or has jurisdiction to entertainthe representation or the unfair labor practice proceeding, that the Union is not alabor organization, and that the Union is not qualified to act as a collective-bargaining representative under the Act for failure to appoint a process agent andregister him with the circuit court at Shelby County, Tennessee, pursuant to Section20-223 of the Tennessee Code Annotated.Respondent thus presents nothing here which was not considered and resolved inthe aforementioned representation case.The Board has jurisdiction, and the Unionis a labor organization and is qualified to act as collective-bargaining representativenotwithstanding Section 20-223 of the Tennessee Code Annotated.The certifica-tion issued by the Board is in full force and effect and has been since June 14, 1963.By refusing to honor,such certification, Respondent has violated and is violatingSection 8 (a) (5) and (1) of the Act 4IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with Respondent's business operations described in section I, above, have a close,intimate, and' substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Respondentis engagedin commerce within themeaning ofSection 2(6) and(7) of the Act.2.The Board has jurisdiction over these proceedings.3.District 50, United Mine Workers, is a labor organization within the meaningof the Act. -4.All production and maintenance employees at the. Respondent's Memphis,Tennessee,plant, includingtruckdrivers, but excluding office clerical employees,guards, and supervisors, as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of theAct.5.At all times since June 14, 1963, the Union has been and continues to be theexclusive bargaining representative of all employees in the aforesaid unit for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.6.By refusing on and after July 29, 1963, to bargain collectively with the Unionas the exclusive representative of its employees in the aforementioned unit, Re-spondenthas engaged in and is engagingin unfair labor practices within the mean-ing of Section 8(a) (5) of the Act.7.By the refusal to bargain collectively, Respondent has interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Section 7of the Act, and thereby has engaged in and isengagingin unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce withinthe meaningof the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and pursuant toSection 10(c) of the Act, I hereby recommend that the Respondent, MemphisMoldings, Inc., its officers, agents, successors, and assigns, shall:1.Cease and-desist from:'(a)Refusingto bargain collectively concerning rates of pay, wages, hours ofemployment, or other conditions of employment with District 50, United Mine*Olson RugCompany,120 NLRB 366;The Mountain States Telephone and TelegraphCompany,136 NLRB 1612;Northwestern Publishing Company,144 NLRB 1069;Man.nsng,Maxwell A Moore,Incorporated,143 NLRB 5, enfd. 324 F. 2d 857 (C.A. 5) ; Section 102.67,Board'sRules andRegulations,Series 8, asamended. - Nothing has- been presented toindicate that the Board upon reexamination of legal issues would change the resolutionsof such issues it made In the representation proceeding.American Broadcasting Com-pany,etc., 134 NLRB 1458. MEMPHIS MOLDINGS, INC.269Workers, of America, as the exclusive representative of all production and mainte-nance employees of its Memphis, Tennessee, plant, including truckdrivers, butexcluding office clerical employees, guards, and supervisors as defined in the Act.(b)Engaging in any like or related conduct interfering with the efforts of Dis-trict 50, United Mine Workers of America, to negotiate for and represent the em-ployees in the above appropriate unit as their exclusive bargaining agent.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Upon request, bargain collectively with District 50, United Mine Workers ofAmerica, as the exclusive representative of all employees in the above appropriateunit,with respect to rates of pay, wages, hours ofemployment, and other condi-tions of employment, and, if an understanding is, reached, embody such under-standing in a signed agreement.(b) Post at its plant in Memphis, Tennessee, copies of the attached notice marked"Appendix." 5Copies of said notice, to be furnished by the Regional Director forthe Twenty-sixth Region, shall, after being duly signed by Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notice is not altered,defaced, or covered by any other material.(c)Notify the said Regional Director, in writing, within 20 days from the receiptof this Trial Examiner's Decision and Recommended Order, what steps Respondenthas taken to comply therewith.6It is further recommended that unless on or before 20 days from the receipt ofthisTrial Examiner's Decision and Recommended Order the Respondent notifiesthe said Regional Director, in writing, that it will comply with the foregoing Recom-mended Order, the National Labor Relations Board issue an order requiring theRespondent to take the action aforesaid.5If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board's Order be enforced by a decree ofthe United States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order."In the event that this Recommended Order is adopted by the Board, paragraph 2(c)thereof shall be modified to read: "Notify said Regional Director, in writing, within10 days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LiborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL bargain collectively upon request with District 50, United MineWorkers of America, as the exclusive representative of all employees in thebargaining unit described herein with respect to rates of pay, wages, hours ofemployment, or other conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.The bargainingunit is:All production and maintenance employees at our Memphis, Tennessee,plant, including truckdrivers, but excluding clerical employees, guards, andsupervisors as defined in the Act.MEMPHIS MOLDINGS, INC.,Employer.Dated-------------------By-----------------=------r------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate, directly with the Board's Regional Office, 746Federal Office Building, 167 North, Main Street, Memphis, Tennessee, TelephoneNo. 534-3161, if they have any questions concerning this notice or compliance withits provisions.